EXHIBIT 99.2 ATWOOD OCEANICS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Three Months Ended March 31, Six Months Ended March 31, REVENUES: Contract drilling COSTS AND EXPENSES: Contract drilling Depreciation General and administrative Other, net OPERATING INCOME OTHER INCOME (EXPENSE) Interest expense, net of capitalized interest Interest income 49 85 INCOMEBEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME EARNINGS PER COMMON SHARE: Basic Diluted AVERAGE COMMON SHARES OUTSTANDING: Basic Diluted
